 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Debtor
     Munchery, Inc.
 7

 8                          UNITED STATES BANKRUPTCY COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11

12     In re                                            Case No. 19-30232-HLB
                                                        Chapter 11
13     MUNCHERY, INC.,
                                                        DEBTOR’S STATUS CONFERENCE
14                                                      STATEMENT
       Debtor and Debtor-in-Possession.
15
                                                        Hearing:
16                                                      Date: September 13, 2019
                                                        Time: 10:00 a.m.
17                                                      Place: 450 Golden Gate Ave., 16th Floor
                                                               San Francisco, CA 94102
18

19

20             Munchery, Inc., (“Munchery”) submits this status conference statement in conjunction
21   with the upcoming status conference. Munchery apologizes to the Court for filing this statement
22   later than the normal seven days prior to the conference. Munchery was waiting to see what the
23   results were from its recent intellectual property (“IP Asset”) sales effort as bidding closed on
24   September 13, 2019. Munchery also wanted to have an opportunity to discuss those results with
25   the Creditors Committee (the “Committee”) and TriplePoint Venture Growth BDC Corp.
26   (“TriplePoint”) to decide on next steps.
27   ///
28   ///

     STATUS CONFERENCE STATEMENT                                                                         1

 Case: 19-30232        Doc# 239      Filed: 09/16/19    Entered: 09/16/19 18:31:08        Page 1 of 3
 1   The Sales Effort:

 2           Munchery interviewed parties to serve as a sales advisor for the IP Assets and ultimately

 3   retained Armanino LLP (“Armanino”) to head up its IP sale effort. Armanino and Munchery

 4   reached out to dozens of parties attempting to generate interest in the IP, or parts of it. Munchery

 5   and Armanino kept a “deal tracker” spreadsheet that was shared with the Committee and

 6   TriplePoint on a regular basis. The spreadsheet provided information on the parties contacted and

 7   the status of any potential transaction. The potential interest from buyers focused on the

 8   following aspects of the IP: the entire IP; the thousands of meal recipes; the customer database,

 9   and the “last mile” delivery related portion of the IP. Munchery and Armanino had many calls

10   with potential buyers, in some cases met with the potential buyers and put on numerous

11   demonstrations of the software for interested parties.

12           Ultimately, the response not been what the parties had hoped for. After consultation with

13   the Committee and TriplePoint, Munchery expects to return to some of the offerors and see if the

14   offers can be improved upon (and in some cases clarified). Munchery will not be seeking

15   approval of any offers this week but anticipates noticing a future hearing, perhaps with a stalking

16   horse bidder, or seeking approval of several transactions at one time.

17           Class Action Litigation: The class action plaintiffs filed a motion in the District Court

18   seeking certification of the class. That motion is set for hearing on October 30, 2019. Plaintiffs

19   and Munchery will seek to mediate the dispute with the Hon. Roger L. Efremsky acting as

20   mediator. The mediation is set for October 25, 2019 in Judge Efremsky’s chambers. The

21   Committee will also attend the mediation, as the Debtor views its consent to any settlement as

22   critical.

23           PACA Claims: As previously reported, the Committee and Munchery sought to settle

24   some of the PACA claims but have not achieved any settlements to date. The Committee

25   recently filed an objection to the PACA claim of Triple B Corporation dba Charlie’s Produce and

26   Munchery understands the Committee will move forward with further objections absent

27   settlements with the various claimants. There are funds set aside in excess of the total PACA

28   claims so if settlements are reached, Munchery can promptly pay any settled claims.

     STATUS CONFERENCE STATEMENT                                                                          2

 Case: 19-30232       Doc# 239      Filed: 09/16/19    Entered: 09/16/19 18:31:08        Page 2 of 3
 1          Case Administration: Debtor is current on its operating reports and the fees due to the

 2   U.S. Trustee’s office. It circulates a weekly cash collateral budget to the relevant parties

 3   outlining the anticipated expenditures for the coming week.

 4          Future Events: Depending on the outcome of further negotiations with interested

 5   parties, Munchery hopes to have a hearing in October 2019 for approval of any IP Asset sales.

 6   There remains an unresolved dispute between the Committee and TriplePoint regarding the

 7   extent of TriplePoint’s security interest in the remaining proceeds from the sale of Munchery’s

 8   facility assets in April 2019. Absent interest from a third party, which to date has not stepped

 9   forward, Munchery does not anticipate putting forward a conventional plan of reorganization.

10   Depending on the outcome of the IP Asset Sales and resolution of the issues discussed above, a

11   liquidating plan could be forthcoming.

12

13    DATED: September 16, 2019                         FINESTONE HAYES LLP

14
                                                        /s/ Stephen D. Finestone
15                                                      Stephen D. Finestone
                                                        Attorneys for Munchery, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28

     STATUS CONFERENCE STATEMENT                                                                        3

 Case: 19-30232       Doc# 239      Filed: 09/16/19     Entered: 09/16/19 18:31:08        Page 3 of 3
